  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA              )
                                      )         CRIMINAL ACTION NO.
       v.                             )            2:19cr445-MHT
                                      )                 (WO)
CALVIN LEE MORRIS                     )

                                  ORDER

       On March 30, 2020, Chief United States District

Judge    Emily      Marks   entered       a    general    order    finding,

pursuant      to     § 15002(b)(2)        of    the    Coronavirus        Aid,

Relief, and Economic Security Act, H.R. 748 (the CARES

Act), that “felony sentencings under Rule 32 of the

Federal      Rules    of    Criminal      Procedure       ...   cannot      be

conducted      in    person     and    in      court     without       serious

jeopardy to public health and safety.”                    General Order,

In:     Re    Criminal      Proceedings          by    Video      or     Audio

Conference, case no. 2:20-mc-3910-ECM (doc. no. 4), at

2-3.    Pursuant to this general order and the CARES Act,

a felony sentencing can be held by videoconferencing if

the defendant consents and the individual judge finds,

for    specific      reasons,   that      the    sentencing       cannot    be
further delayed without serious harm to the interests

of justice.

     During a conference call on the record on April 14,

2020, counsel for defendant Calvin Lee Morris objected

to   a    continuance          of        the     sentencing            hearing      and

requested        that         the        sentencing             be     handled       by

videoconference.               He        also    indicated            that     he    had

consulted        with         Morris,           and        that        after        this

consultation,        Morris              consents          to        sentencing       by

videoconference and is willing to waive his right to

in-person sentencing and allocution.                                 The government

agreed      that        the         sentencing             could       proceed       by

videoconferencing.

     Also, during the conference call, defense counsel

explained     the       need        to    avoid       further         delaying       the

sentencing.         Based       upon        these      representations,              the

court    finds     that       the        sentencing         cannot      be     further

delayed     without       serious          harm       to     the      interests       of

justice.     Morris was brought into federal custody on a

                                           2
writ from a county jail, where he was being held on

state charges.      He has been incarcerated since February

2018 and has been in federal custody since November

2019.     He has multiple pending state felony charges

which need to move forward, and there is a serious risk

of prejudice if those cases are further delayed.

                               ***

      Accordingly,    based    on     these    findings,    and     on

defendant     Calvin     Lee        Morris’s     consent        after

consultation with defense counsel to be sentenced via

videoconferencing, it is ORDERED that the sentencing

set for April 24, 2020, at 10:00 a.m. will proceed by

videoconferencing.      The courtroom deputy will contact

all     necessary    parties    and     participants       to     make

arrangements for the proceedings.

      DONE, this the 14th day of April, 2020.

                                  /s/ Myron H. Thompson
                               UNITED STATES DISTRICT JUDGE
